DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 7, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/868,850, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 41-43, 45, and 47-51 are allowable. The restriction requirement between Groups III and IV, as set forth in the Office action mailed on July 1, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/1/21 is withdrawn with respect to Group III.  Claim 37, directed to a method of making a composition is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1-20 were originally filed on May 7, 2020. 

Claims 37, 41-43, 45, and 47-51 are currently pending and are under consideration.

Priority
The present application is a divisional of U.S. Application No. 14/896,763, filed on December 8, 2015, now issued as U.S. Patent No. 10,683,492 B2, which claims status as a 371 (National Stage) of PCT/EP2014/062051 filed June 10, 2014, and claims priority under 119(a)-(d) to French Application No. 13/554403 filed on June 11, 2013. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for French Application No. 13/554403, which papers have been placed of record in the file.  Please note that the French application is NOT in English and therefore cannot be verified.

Response to Arguments
Applicant’s arguments, see Response, filed 12/7/21, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claim 42 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn. 

Applicant’s arguments, see Response, filed 12/7/21, with respect to the 112(b) rejections have been fully considered and are persuasive.  The rejections of claim 43 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention have been withdrawn. 

Applicant’s arguments, see Response, filed 12/7/21, with respect to the 112(d) rejection have been fully considered and are persuasive.  The rejection of claim 44 as being of improper dependent form  of the claim upon which it depends has been withdrawn.

Applicant’s arguments, see Response, filed 12/7/21, with respect to the 102(a)(1) rejection have been fully considered and are persuasive.  The rejection of claims 41-45 as being anticipated by Bardat et al. WO Publication No. 2010/149907 A1 published on December 29, 2010 (cited in the IDS received on 5/7/20) has been withdrawn.

Applicant’s arguments, see Response, filed 12/7/21, with respect to the double patenting rejection have been fully considered and are persuasive.  The rejection of claims 41-46 as being unpatentable over claims 1-20 of copending Application No. 16/868,850 (Chevreux U.S. Publication No. 2020/0362329 A1) has been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rouget Henschel (representative for Applicants) on 12/17/21 (See accompanying interview summary).
The application has been amended as follows: 
IN THE CLAIMS:
21. – 36.	(Canceled)

37.	(Currently Amended)	Please amend the claim as follows: 
please replace “control of the beta-casein” in lines 4-5 with “control of a beta-casein”; and 
please add after “collected milk” at the end of the claim and before the “.” the following:
	“wherein the female non-human mammal is a rabbit, 

wherein at least 80% of the factor VII molecules have γ carboxylation on 9 residues of glutamic acid, and
wherein the factor VII originated from transgenic rabbits produced by microinjection of an expression vector comprising a beta-globin insulating sequence from chicken, a control region of goat beta-casein at 5', an optimized cDNA sequence for expression in mammal cells coding for human FVII, and a non-translated region of beta-casein at 3'”.

38. – 40.	(Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed invention is novel and nonobvious because there is no teaching or suggestion in the art for preparing a composition comprising factor VII molecules or for formulating a composition of activated factor VII; more specifically, where among all N-glycan forms of the FVII molecules, between 70% and 80% of the N-glycan forms are monocharged and between 15% and 25% of the N-glycan forms are bicharged.  The closest prior art is Bardat et al. WO Publication No. 2010/149907 A1 published on December 29, 2010 (cited in the IDS received on 5/7/20) and Chtourou et al. U.S. Publication No. 2009/0311239 A1 (cited in the IDS mailed on 5/7/20).  Bardat et al. teaches a process for preparing a composition comprising FVII, preferably in the form of FVIIa (i.e., activated FVII), the process comprising mixing the FVII with a buffer solution, adjusting the pH if necessary, and filtering to obtain a liquid form (See Bardat specification, paragraphs [0013], [0018], [0034]-[0035], [0055], [0073]-[0076], [0079]).  This liquid form then undergoes drying to obtain the solid form (See Bardat specification, paragraph [0018], [0034]-[0035], [0055], [0077]-[0078], [0080]-[0081]).  
Chtourou et al. teaches factor VII molecules wherein among all N-glycan forms of the factor VII molecules, at least 60% of the N-glycan forms are monosialylated (See Chtourou specification, paragraphs [0029], [0034]-[0037], [0061]) thereby suggesting at least 60% of the N-glycan forms are 
Furthermore, there is no reason in the art to decrease the amount of bicharged N-glycans taught by Chtourou et al. to fall within the claimed amount.  Additionally, it is noted that a terminal disclaimer is not necessary over Chtourou et al. U.S. Patent No. 10,344,272 B2 (i.e., the issued patent of U.S. Publication No. 2009/0311239 A1) and Chtourou et al. U.S. Patent No. 10,364,425 B2 (i.e., a continuation of U.S. Patent No. 10,344,272 B2) for the same reasons stated above.  Both the ‘272 and 425 patents do not claim between 15% and 25% of the N-glycan forms being bicharged.  Thus, the instantly claimed invention is novel and nonobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654